Beck, Presiding Justice.
In the bill of exceptions error is assigned upon a judgment allowing temporary alimony and attorney’s fees. The plaintiff filed a plea of res judicata to the cross-petition of the applicant for temporary alimony. The applicant for temporary alimony filed a demurrer to this plea, and to a judgment sustaining that demurrer the plaintiff excepted. I-Ield:
1. The court did not err in sustaining the demurrer. The plea of reá judicata was based upon an order granted by a judge of a circuit court in *153Florida. The order itself, which is exhibited, shows that it was conditional, and the plea of res judicata does not show that the conditions were fully complied with.
No. 10305.
January 21, 1935.
I. J. Bussell and C. W. Bussell, for plaintiff.
Meeks & McDonald and McDonald & McDonald, for defendant.
2. The evidence authorized the judgment allowing temporary alimony.

Judgment affirmed.


All the Justices concur.